Per Cubiam:
We think the evidence in this case shows that the defendant has the habit of indulging in intoxicating liquors so firmly fixed that he becomes intoxicated as often as the temptation is presented by his being in the vicinity where liquors are sold. He either makes no vigorous effort to resist and overcome the habit, or his will has become so enfeebled by indulgence that resistance is impossible. We are therefore of opinion that he is, within the meaning of the divorce laws, an habitual drunkard.
The decree below will be reversed, and a decree entered in this court as prayed.